Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 14, 2007 METAMORPHIX, INC. (Exact name of Registrant as Specified in its Charter) Delaware 000-51294 52-1923417 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 8000 Virginia Manor Road, Suite 140, Beltsville, Maryland, 20705 (Address of Principal Executive Offices) Registrants telephone number, including area code (301) 617-9080 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02(b) - Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 14, 2007, Victor M. Casini, Esq., a member of the Board of Directors (Board) of MetaMorphix, Inc. (MetaMorphix or the Company) since September 2005, informed the Company that he would resign from the Board effective immediately. Mr. Casinis resignation is due to increased responsibilities at LKQ Corporation where Mr. Casini is Vice President and General Counsel. While the members of the Board are personally saddened by this departure, they accept his decision and extend their thanks to Mr. Casini for his diligence and insightfulness during his tenure. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METAMORPHIX, INC. Date: August 20, 2007 By: /s/ Edwin C. Quattlebaum Edwin C. Quattlebaum, President and Chief Executive Officer
